Citation Nr: 0623242	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-43 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from March 1987 to February 
1990.  The veteran requested a hearing by the Travel Board at 
a local VA office in a VA Form 9 filed in July 2005.  The 
veteran has a right to a hearing before the issuance of a 
Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 3.103(a) and (c), 
19.9, 19.25, 20.704.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED back to the RO for the 
following action:

The RO should make arrangements to schedule the 
appellant for a VA Travel Board hearing before a 
Veterans Law Judge at the RO in accordance with 38 
C.F.R. § 20.704.

The appellant has the right to submit additional evidence and 
argument on the matters the Board of Veterans' Appeals 
(Board) has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


